Citation Nr: 1625099	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In January 2012, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In October 2013, the Board remanded the issue for additional development.


FINDING OF FACT

The Veteran has tinnitus that is likely attributable to noise exposure during military service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus which constitutes a complete grant of the claim.  Therefore, no discussion of VA's duties to notify and assist is necessary.




Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that his tinnitus originated in service in or about 1967.  He and his representative allege that his tinnitus is the result of noise trauma during active duty service while serving as an armorer.  

The Veteran served in Vietnam and was awarded the Combat Infantryman Badge.  Based on this decoration, and his military occupational specialty of armorer, in-service noise exposure is conceded. 

The Veteran's service treatment records do not show any complaints, findings or diagnosis of tinnitus.  However, the Veteran reported first noticing the onset of tinnitus after firing rockets during service with ongoing symptoms over the years.  

There are both positive and negative medical nexus opinions of record.  A July 2010 VA examiner provided a negative nexus opinion and a private audiologist provided a positive nexus opinion in a letter dated January 2014.  

Given the subjective nature of tinnitus, the Veteran's lay statements regarding his in-service onset of his tinnitus are competent and credible to support his claim.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for tinnitus is granted.   38 U.S.C.A. § 5108(b).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


